DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.

Response to Arguments
Applicant's arguments filed 04/27/2022 with respect to claims 1, 11 have been considered but are moot in view of the new ground(s) of rejection.
As addressed in detail hereinbelow, claims 1-7, 11-17, 22, 24-26 are rejected herein as failing to comply with the requirements of 35 U.S.C. §112 and of 35 U.S.C. §103.  
A thorough review of both the claims and the disclosure has been made; pursuant to MPEP 707.07(j), and for the purposes of assisting Applicant and expediting prosecution, it is respectfully noted that there does not appear to be any patentable subject matter disclosed in the application.
Preliminary Formalities
Independent claims 1, 11 have been amended.  Claims 24-26 are new.
Claims 1-7, 11-17, 22, 24-26 are pending and are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 11-17, 22 and 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding independent claim 1, the claim requires “a fluid recirculation loop in fluid communication with the outlet of the turbine and configured to circulate fluid from the outlet of the turbine to the supply distribution system, wherein when the fluid flows through the recirculation loop to the supply distribution system, the fluid flows through the turbine” (emphasis added).
Regarding independent claim 11, the claim requires “causing the fluid to flow from the turbine to the supply distribution system via a fluid recirculation loop, wherein when the fluid flows through the recirculation loop to the supply distribution system, the fluid flows through the turbine to cause the turbine to rotate” (emphasis added).
Regarding dependent claim 22, the claim requires “the recirculation loop is further configured circulate fluid from the outlet of the turbine to the supply distribution system when the fluid does not flow through the input pipe to the building”.
Regarding dependent claim 24, the claim requires “the fluid recirculation loop is further configured to circulate fluid from the outlet of the turbine to the supply distribution system at a same time as the fluid flows through the input pipe to the building”.
Regarding dependent claim 25, the claim requires “causing the fluid to flow from the turbine to the supply distribution system via the fluid recirculation loop when the fluid does not flow from the input pipe to the building”.
Regarding dependent claim 26, the claim requires “causing the fluid to flow from the turbine to the supply distribution system via the fluid recirculation loop when the fluid flows from the input pipe to the building”.
However, the disclosure, as originally filed, does not contain sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.  It would appear that, from the disclosures in the application coupled with information known in the art, one reasonably skilled in the art would not be enabled to make or use the invention without undue experimentation.  More specifically, it appears that the claimed invention would not operate.
In order to determine whether or not the disclosure as originally filed is enabling, the following undue experimentation factors will be considered (see In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
To examine the above factors, reference will be made to Applicant’s Figure 3, reproduced hereinbelow and annotated to facilitate discussion.  Note that fluid pressures at different points (e.g., Pdist, Phouse, Precirc, etc.) are indicated to facilitate the discussion below.

    PNG
    media_image1.png
    713
    1093
    media_image1.png
    Greyscale

Fig. 3.  Annotated to show claim features as understood, and pressures at various points.


Regarding factors (A), (B), and (F), the claimed invention is drawn to a system for generating electricity based on a fluid flow within a pipe system.  That is, a pipe system connects a fluid/supply distribution system to a house; the pipe system includes a fluid-driven turbine such that when fluid flows through the pipe system, the flowing fluid is supplied to the turbine prior to delivery to the house, thereby turning the turbine to thereby generate electricity.  
N.B. - It should be noted that, here in instant application 17/382,752 as well in as parent application 17/208,807, now U.S. Patent 11,073,125, only a “turbine” and/or a “turbo turbine” has been disclosed (see, e.g., [0034]), and in the disclosure this “turbine” is ascribed the functionality of “generat[ing]” electricity.  However, this is not entirely technically accurate1, as in order to “generate electricity,” both a turbine and an electric generator would be required.  However, so as to facilitate prosecution, the term “turbine” has been interpreted very broadly to mean, e.g., a combined turbine and generator assembly, also termed a “turbo-generator”.  Such an interpretation appears to be supported by the prior art; see, e.g., U.S. 1,253,203 to Battey (“turbo-generator units 22”), U.S. 3,140,986 to Hubbard (“turbogenerators 31”), U.S. 4,607,169 to Donnelly, Jr. (“turbo-generator 52 [which] consists of a turbine […] and an electric AC/DC generator”), etc.
With attention to annotated Fig. 3 above, the claimed invention appears to operate as follows.  Fluid is supplied from the supply distribution system (SDS) to first pipe 108, then flows through pipe 108 to turbine 302, then the fluid exits turbine 302. At the exit/outlet of the turbine, the fluid is supplied from the turbine 302 to the building via input pipe 304.  In order to operate in this manner—i.e., for the fluid to flow from the SDS to the house, the fluid pressure must decrease along the path of travel—said differently, fluid flows in the path of least resistance, from an area of higher pressure to an area of lower pressure.  That is, in order for the fluid to flow from the SDS to the turbine, then through the turbine, and then to the house, the fluid pressures would need to satisfy the condition: Pdist > Pinlet > Poutlet > Phouse; where Pdist is the fluid pressure at the SDS, Pinlet is the fluid pressure at the inlet of the turbine, Poutlet is the fluid pressure at the outlet of the turbine, and Phouse is the fluid pressure at the house (see figure above noting approximate locations of these pressures).  Note that, in order to operate this way—i.e., for fluid to flow from the SDS through the turbine and to the house, the condition of Phouse < Precirc would also appear necessary.  Otherwise, if Precirc < Phouse, then fluid exiting the turbine would find a path of least resistance along loop 306.  However, this would not appear possible as Pdist > Precirc in order for fluid to flow out from the SDS, rather than to the SDS.  More on this below.
Now, the amended language of claims 1, 11 (which is repeated and somewhat, though ambiguously, functionally limited in claims 22, 24-26) alleges that fluid would flow from the turbine outlet through the fluid recirculation loop 306, and then back to the supply distribution system (SDS), counter to the incoming fluid flow from the SDS.  That is, the amended language alleges a flow that would require Poutlet > Precirc > Pdist (for fluid to flow from the turbine outlet, through the recirculation loop, and back to the SDS, where Precirc is the fluid pressure in the fluid recirculation loop) or, importantly, Poutlet > Pdist.  However, in order for fluid to even flow from the SDS to the turbine, we know that Pdist > Pinlet > Poutlet > Phouse or, importantly, Poutlet < Pdist.  
Thus, the added claim features would contradict the existing system requirements, and would not be physically possible given the disclosed structure, as shown in Fig. 3.  Said differently, the added claim limitations would contradict the laws of physics.
Additionally, the alleged return fluid to the SDS would be flowing in a direction opposite to the incoming fluid from the SDS.  This, too, would not be possible.  In a single pipe, generally speaking, fluid flows in one direction only.  
Note that claims 22, 24-26 all further emphasize the subject matter of claims 1 and 11.  These claims indicate that the “fluid recirculation loop is further configured to […]” but these claims and, more importantly, the specification, fail to provide any additional structure which would allow or enable the claimed functional language.
Regarding factor (C), the state of the prior art teaches systems which supply fluid from a water supply distribution system (e.g., a city’s water main) to residence or other building.  A turbine may be placed in the fluid supply line such that the water flowing from the water supply distribution to the building may be used to rotate the turbine.  The turbine may be connected to an electrical generator, and when the turbine is rotated by the flowing fluid, the turbine rotates the generator to thereby generate electrical energy. See, for example, US 6,765,308 B1 to Kazanjian et al., US 4,272,686 to Suzuki, US 4,142,367 to Giusti, and US 2,276,714 to Brown.
Regarding factors (D) and (E), the level of one of ordinary skill in the art would be, for example, a mechanical or hydraulics engineer or a plumber/hydraulics technician—i.e., someone familiar with the basic engineering principles of piping systems, in-pipe water turbines, and associated modes of operation.  The level of predictability in the art of piping systems, including with incorporated water turbines, is high, at least with regard to the general principles of operation of in-pipe fluid flow and turbine operation.  Fluid dynamics in general, and water flow in piping systems in particular, are generally well understood.  For example, in piping systems, the Hazen-Williams equation, relating the flow of water in a pipe with the physical properties of the pipe and the pressure drop caused by friction; the Bernoulli equation/principle, relating fluid speed with static pressure and potential energy changes; and equations for calculating friction losses/head losses in piping systems; are well-known to those of ordinary skill in the art2 and thus afford a high level of predictability.
Regarding factor (F), the specification is short on details.  Applicant simply asserts that “An output of the turbine includes two water paths: 1) a first path 304 that provides water to the building 110 at the reduced water pressure (for example, 65 PSI), and 2) a second path 306 that creates a recirculation loop to return water back to the water main 108. In some embodiments, the turbine 302 may only have a single output, either the first path 304 that provides water to the building 110 or the recirculation loop 306. […] When the turbine 302 includes only the recirculation path 306, the turbine 302 may generate electricity at all times because the water will flow through the turbine 302 all the time” (see, e.g., [0030], emphasis added).
Also, the specification indicates that “In some embodiments, the recirculation loop 306 may provide a second path for the water to flow. For example, the recirculation loop 306 may enable the water from the water main to circulate continuously through the turbine 302 and back into the main line 108, thereby enabling the turbine 302 to generate electricity constantly without wasting water” (see, e.g., [0033], emphasis added).
Simply put, the inventor simply alleges the possibility that “the recirculation loop 306 may provide a second path for the water to flow,” and goes so far as to assert that “the recirculation loop 306 may enable the water from the water main to circulate continuously […]  thereby enabling the turbine 302 to generate electricity constantly” but provides absolutely no guidance on how to make and use the claimed invention.  Given the pressure analysis discussed above regarding factors (A), (B), and (F), the specification fails to provide any discussion regarding how to address the inconsistencies noted regarding the condition Poutlet < Pdist that would need to be satisfied in order for the fluid to flow from the SDS, through the turbine, then to the house; and the contradicting condition that Poutlet > Pdist that would need to be satisfied for fluid to flow from the turbine through the recirculation loop and back to the SDS.
There is no disclosure regarding what specific structure could be used to achieve the claimed functionality and to resolve the inconsistencies noted in the pressure analysis.  
As discussed above, simply providing a “recirculation loop 306” would not appear to enable the invention as claimed to operate, and would, rather, appear to render the system less useable, if not completely inoperative3.  No additional components are disclosed or discussed in the specification.  It is clear, through the pressure analysis discussed above, that the “recirculation loop 306” would not “enable the water from the water main to circulate continuously through the turbine 302 and back into the main line 108,” and would not enable the invention to perform as claimed.
Regarding factor (G), the disclosure fails to indicate the existence of any working examples.  
Regarding factor (H), it would appear that a significant amount of undue experimentation would be needed in order to make or use the invention, if it were even possible, based on scant content of the disclosure.  Notably, the functionality claimed would not appear to naturally result from the typical structure of a residential water distribution system, especially as evidenced by the prior art water distribution systems, and thus different and/or additional structure(s) would be required to make and use the claimed invention.  However, the specification fails to provide any direction or guidance regarding what structure(s) may be used and/or required.  As discussed in depth above, simply placing a “fluid recirculation loop 306” as shown in Applicant’s Fig. 3 would not appear to allow the claimed functionality.  No other structure(s), such as, e.g., pump(s) and/or additional piping, has been disclosed.
Thus, in considering each of the Wands factors above, it is found that the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation, and therefore that the claims fail to comply with the enablement requirement of 35 U.S.C. §112(a). In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Regarding claims 2-7, 22, 24; and claims 12-17, 25-26; they are dependent on claims 1, 11, respectively, and thereby inherit the deficiencies thereof.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7, 11-17, 22, 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “the fluid” is recited.  There is insufficient antecedent basis for this limitation in the claim.  If the limitation is intended to make reference to the “fluid flow” set forth in the preamble, such should be made clear.
N.B. – The above was previously noted in the Final Office Action of 02/25/2022, but has been neither corrected nor addressed by Applicant.
Regarding claim 1, the claim has been amended to introduce an additional “fluid” feature (i.e., “a fluid recirculation loop […] to circulate fluid […]).  In addition to the above-noted issue, this further renders vague and indefinite all later recitations of “the fluid” since the claims fail to clearly indicate to what “fluid” reference is intended to be made.
Regarding claim 1, the limitation “a fluid recirculation loop in fluid communication with the outlet of the turbine and configured to circulate fluid from the outlet of the turbine to the supply distribution system” (emphasis added) is vague and indefinite.  Notably, the claim fails to make clear the manner by which “a fluid recirculation loop” may be “configured to circulate fluid from the outlet of the turbine to the supply distribution system”.  As discussed above regarding the rejection under 35 U.S.C. §112(a), the specification also fails to clarify the manner by which “a fluid recirculation loop” may be so “configured,” including what specific structural feature(s) may be required to perform the claimed functionality.  As such, the metes and bounds of the patent protection sought have not been clearly set forth.
Additionally, the limitation recites function rather than structure.  It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Furthermore, it must be noted that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP § 2114(I).
To resolve the unclear boundaries of the functional language, Applicant may amend the claim to specify how “a fluid recirculation loop” may be “configured to circulate fluid from the outlet of the turbine to the supply distribution system”—such as by specifying a particular structure that would allow performance of the claimed function, especially in light of the pressure analysis of the system discussed hereinabove in reference to the system shown in Fig. 3.
Regarding claim 1, the limitation “wherein when the fluid flows through the recirculation loop to the supply distribution system, the fluid flows through the turbine” (emphasis added) is vague and indefinite.  Notably, the claim appears to indicate that “when the fluid flows through the recirculation loop,” then “the fluid flows through the turbine”.  Or, more simply, this appears to be indicating that, first, the “fluid flows through the recirculation loop” and then, subsequently, or as a result, “the fluid flows through the turbine”.  However, this appears to contradict what is disclosed in, at least, Fig. 3, where fluid flow, as indicated by the arrows, is first alleged to go through “turbine 302” and then through “second path/recirculation loop 306”.  Furthermore, “backflow preventer 210” would appear to prevent the flow of fluid as appears to be claimed—i.e., first through “second path/recirculation loop 306” and then through “turbine 302”.
Regarding claim 11, the limitation “causing the fluid to flow from the turbine to the supply distribution system via a fluid recirculation loop” (emphasis added) is vague and indefinite.  Notably, the claim fails to make clear the manner by which the “fluid” may be “caus[ed] to flow” specifically in a direction “from the turbine to the supply distribution system,” including what specific step(s) may be required to perform the claimed functionality.  As such, the metes and bounds of the patent protection sought have not been clearly set forth.
As discussed above regarding the rejection under 35 U.S.C. §112(a), the specification also fails to clarify the manner by which “fluid” may be “caus[ed] to flow from the turbine to the supply distribution system,” including how “a fluid recirculation loop” may be used for “causing” such a “flow,” and what specific step(s) may be used to operate the “fluid recirculation loop” to achieved the claimed limitation.
Regarding claim 22, the limitation “the recirculation loop is further configured circulate fluid from the outlet of the turbine to the supply distribution system when the fluid does not flow through the input pipe to the building” is vague and indefinite.  Notably, and as previously discussed, the claim fails to make clear the manner by which a “recirculation loop” may be “configured” to “circulate fluid from the outlet of the turbine to the supply distribution system,” especially “when the fluid does not flow through the input pipe to the building”.  As discussed above in the pressure analysis of the system disclosed in Fig. 3, no additional components or features appear to be disclosed which would allow the “recirculation loop” to be “configured circulate [sic] fluid from the outlet of the turbine to the supply distribution system when the fluid does not flow through the input pipe to the building” as claimed.
The limitation recites function rather than structure.  It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Furthermore, it must be noted that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP § 2114(I).
To resolve the unclear boundaries of the functional language, Applicant may amend the claim to specify how the “fluid recirculation loop” may be “configured circulate [sic] fluid from the outlet of the turbine to the supply distribution system when the fluid does not flow through the input pipe to the building”—such as by specifying a particular structure that would allow performance of the claimed function, especially in light of the pressure analysis of the system discussed hereinabove in reference to the system shown in Fig. 3.
Regarding claim 24, the limitation “the fluid recirculation loop is further configured to circulate fluid from the outlet of the turbine to the supply distribution system at a same time as the fluid flows through the input pipe to the building” (emphasis added) is vague and indefinite.  Notably, the claim fails to make clear the manner by which—i.e., how—the “recirculation loop” may be “further configured” to “circulate fluid from the outlet of the turbine to the supply distribution system,” especially “at a same time as the fluid flows through the input pipe to the building”.  No additional structure(s) or element(s) appear to be set forth or disclosed which would allow for performance of the claimed function.  See above regarding claims 1, 22, for further discussion.
Regarding claim 25, the limitation “further comprising causing the fluid to flow from the turbine to the supply distribution system via the fluid recirculation loop when the fluid does not flow from the input pipe to the building” (emphasis added) is vague and indefinite.  Notably, the claim fails to make clear the manner by which—i.e., how—the “fluid” may be “caus[ed] to flow from the turbine to the supply distribution system via the fluid recirculation loop when the fluid does not flow from the input pipe to the building”.  No additional step(s) appear to be set forth or disclosed which would allow for performance of the claimed function. See above regarding claim 11 for further discussion.
Regarding claim 26, the limitation “further comprising causing the fluid to flow from the turbine to the supply distribution system via the fluid recirculation loop when the fluid flows from the input pipe to the building” is vague and indefinite.  Notably, the claim fails to make clear the manner by which—i.e., how—the “fluid” may be “caus[ed] to flow from the turbine to the supply distribution system via the fluid recirculation loop when the fluid flows from the input pipe to the building”.  No additional step(s) appear to be set forth or disclosed which would allow for performance of the claimed function. See above regarding claim 11 for further discussion.
Regarding claims 2-7, 22, 24; and claims 12-17, 25-26; they are dependent on claims 1, 11, respectively, and thereby inherit the deficiencies thereof.
For the purpose of expediting prosecution, prior art will be applied in reference to the claims as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kazanjian et al. (US 6,765,308 B1) in view of Santos, Sr. (US 4,408,127).
Regarding claims 1, 11, Kazanjian et al. discloses a system for generating electricity based on a fluid flow (hydro-energy conversion system 10), and an associated method of generating electricity, the system comprising: 
a turbine (hydraulic turbine, housed within turbine housing 16; see, e.g., Fig. 4) comprising an inlet (input plumbing fitting 30) and an outlet (outlet plumbing fitting 32); 
a first pipe (lower/input pipe fitting, no separate number given, connecting input plumbing fitting 30 to main water line; see Fig. 1) in fluid communication with the inlet (input plumbing fitting 30) of the turbine and configured to couple to the inlet of the turbine and supply the fluid from a supply distribution system (residential water system, no separate number given; see, e.g., column 1, lines 13-15) to a building (residence/home of residential water system) via the turbine;
an input pipe (upper/output pipe fitting, no separate number given, connecting output plumbing fitting 32 to main water line; see Fig. 1) in fluid communication with the outlet (outlet plumbing fitting 32) of the turbine (see Fig. 1) and configured to couple to the outlet of the turbine to supply the fluid from the turbine to the building, wherein when the fluid flows through the input pipe to the building, the fluid flows through the turbine (see, e.g., Fig. 1).
Furthermore, Kazanjian et al. appears to provide what could be interpreted as a “fluid recirculation loop” in fluid communication with the outlet of the turbine (see Fig. 1: vertical section of pipe, comprising a valve, in fluid communication with valved connection to outlet plumbing fitting 32 and main section of input line from “supply distribution system”/ residential water system).
However, Kazanjian et al. appears to be silent regarding the possibility that the fluid may flow through the recirculation loop to the supply distribution system when the fluid flows through the turbine.
On the other hand, Santos, Sr. (Figure 1) discloses a system for generating electricity based on a fluid flow (closed system power generating apparatus, no separate number given; see, e.g., Abstract), comprising: 
a turbine (primary turbine blade assembly 26) comprising an inlet and an outlet (see Fig. 1); 
a first pipe (conduit 28) in fluid communication with the inlet of the turbine and configured to couple to the inlet of the turbine and supply fluid (liquid 12) from a supply distribution system (reservoir 10) via the turbine;
an input pipe (portion of conduit 36 at outlet of blade assembly 26) in fluid communication with the outlet of the turbine (primary turbine blade assembly 26) and configured to couple to the outlet of the turbine to supply the fluid from the turbine, wherein when the fluid flows through the input pipe to the building, the fluid flows through the turbine (primary turbine blade assembly 26); and, notably,
a fluid recirculation loop (e.g., return portion of conduit 36 and/or conduit 38) in fluid communication with the outlet of the turbine (primary turbine blade assembly 26) and configured to circulate fluid (via conduit 50, conduit 36) from the outlet of the turbine (primary turbine blade assembly 26) to the supply distribution system (reservoir 10), 
wherein when the fluid flows through the recirculation loop to the supply distribution system, the fluid flows through a turbine (liquid 12 flowing through conduits 38, 50 first flows through primary turbine blade assembly 26, then through secondary turbine blade assembly 44; see Fig. 1).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kazanjian et al. with the explicit use of a fluid recirculation loop configured to circulate fluid from the outlet of the turbine to the supply distribution system, as taught by Santos, Sr., where Kazanjian et al. appears silent regarding such functional details of a recirculation loop, and Santos, Sr. teaches a suitable recirculation loop, for the purpose of generating additional electrical energy (via the secondary turbine) while conserving water, where the selection of a known configuration based on its suitability for its intended use supports a prima facie obviousness determination (MPEP §2144.07).
Claims 2-4, 6, 7, 12-14, 16, 17, as best understood, are rejected under 35 U.S.C. 103 as obvious over Kazanjian et al. (US 6,765,308 B1) and Santos, Sr. (US 4,408,127), and further in view of Hogan (US 7,347,135 B2).
Regarding claims 2, 12, as best understood, the combination of Kazanjian and Santos further renders obvious that the turbine is configured to: 
rotate (Kazanjian: turbine rotates via turbine drive shaft 22) in response to a kinetic energy of the fluid supplied by the pipe from the supply distribution system flowing through the turbine (Kazanjian: see, e.g., col. 4, ll. 56-65), 
generate electricity (Kazanjian: via generator 48) in response to rotation of the turbine (Kazanjian: see, e.g., col. 4, ll. 56-65), and
reduce a pressure of the fluid from a first pressure to a second pressure between the inlet and the outlet (Kazanjian: see, e.g., col. 4, ll. 56-65: water pressure forces the hydraulic turbine blades 14 to spin; after having transferred energy to the turbine, and due to friction losses with the turbine, the water pressure at the outlet of the turbine would be less than the water pressure at the inlet of the turbine4).
Now, as best understood, Kazanjian would appear to teach and/or render obvious the feature of reducing a pressure from a first pressure to a second pressure between the inlet and the outlet, as discussed above.  
However, Kazanjian appears to be silent regarding establishing the second pressure based on an input pressure requirement of the building.  Firstly, it is noted that it would appear to have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to set/establish the second pressure to one compatible with/based on an input pressure requirement of the building, for the purpose of providing water both at a high enough pressure to satisfactorily supply water to all water-consuming devices, while not exceeding the pressure limitations of the devices, thereby avoiding damage to the building’s plumbing and the water-consuming devices.  However, to obviate any dispute regarding this issue, the following is also noted.
On the other hand, Hogan (Figure 1) discloses a system for generating electricity based on a fluid flow (using a fluid pressure driven generator 1), wherein the turbine is configured to:
rotate in response to a kinetic energy of the fluid supplied by a pipe (e.g., input pipe from high-pressure water source 22; see Fig. 1) from the supply distribution system (municipal water supply system, no separate number given; see, e.g., col. 2, l. 60 to col. 3, l. 15) flowing through the turbine (fluid pressure driven generator 1), 
generate electricity in response to rotation of the turbine (via, e.g., electric generator 30; see Fig. 5), and
reduce a pressure of the fluid from a first pressure to a second pressure between the inlet and the outlet, wherein, most notably, the second pressure is established based on an input pressure requirement of the building (see, e.g., col. 2, l. 60 to col. 3, l. 15: the fluid at the inlet is input from a first, high pressure water source from a municipal water supply system, whereas the fluid at the outlet is to a second, low pressure water supply, at a pressure sufficient for most residential or commercial uses, such as 20-30 psi).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Kazanjian with the explicit teaching of reduction of pressure based on a building’s input pressure requirement, as taught by Hogan, where Kazanjian appears silent regarding further details of setting/establishing pressure based on a building’s input pressure requirement, and Hogan teaches a suitable reduction in water pressure, where the selection of a known configuration based on its suitability for its intended use supports a prima facie obviousness determination (MPEP §2144.07). 
Regarding claims 3, 13, the combination of Kazanjian, Santos, and Hogan further renders obvious a storage device (Kazanjian: battery pack 40) configured to store at least a portion of the generated electricity.
Regarding claims 4, 14, the combination of Kazanjian, Santos, and Hogan further renders obvious that the storage device comprises one or more battery packs (Kazanjian: battery pack 40).
Regarding claims 6, 16, the combination of Kazanjian, Santos, and Hogan further renders obvious that the conversion circuit (Kazanjian: charge controller 44 and/or DC-to-AC power inverter 42) is configured to: 
condition the generated electricity generated by the turbine for consumption by the building (Kazanjian: charge controller 44 conditions the electricity generated by generator 48 to be charged in battery pack 40 and further conditions the stored electricity via DC-to-AC power inverter 42 to alternating current electrical power to be supplied to a home-owner—i.e., for consumption by the building; see, e.g., col. 4, ll. 63-65), and 
convey the conditioned electricity to the building via one or more conductors (Kazanjian: conductor, no separate number given; see Fig. 1).
Regarding claims 7, 17, the combination of Kazanjian, Santos, and Hogan further renders obvious that the conversion circuit (Kazanjian: charge controller 44 and/or DC-to-AC power inverter 42) is further configured to convert the conditioned electricity to an alternating current signal prior to the conveying of the conditioned electricity to the building (Kazanjian: the stored electricity is conditioned via DC-to-AC power inverter 42 to alternating current electrical power prior to being supplied to a home-owner—i.e., to the building; see, e.g., col. 4, ll. 63-65).
Claims 5, 15 are rejected under 35 U.S.C. 103 as obvious over Kazanjian et al. (US 6,765,308 B1), Santos, Sr. (US 4,408,127), and Hogan (US 7,347,135 B2), and further in view of Baarman et al. (US 2011/0175351 A1).
Regarding claims 5, 15, the combination of Kazanjian, Santos, and Hogan renders obvious the invention as claimed in claims 3, 13, respectively, including a storage device (Kazanjian: battery pack 40) to store at least a portion of the generated electricity. 
However, whereas Kazanjian teaches the use of one or more battery packs for storing the electricity, Kazanjian appears to be silent regarding the specific use of one or more super-capacitors to store the electricity.
On the other hand, the use of capacitors and super-capacitors for storing electricity is very well known in the art, and, along with batteries, these elements are art-recognized equivalent energy storage devices.  For the purpose of expediting prosecution, though, the following is additionally noted.
Baarman et al. (Figs. 11, 22, 23, etc.) discloses a system for generating electricity based on a fluid flow, notably comprising a storage device which may comprise one or more batteries or super-capacitors (see, e.g., ¶ 185: the first, second and third energy storage devices 2302, 2304 and 2306 may be any device capable of storing electric power. In the illustrated example, the first energy storage device 2302 is a battery and the second and third energy storage devices 2304 and 2306 are capacitors to maximize discharge performance. The capacitors may be one or more electrolytic capacitors or electrochemical capacitors such as super capacitors and/or ultra capacitors. In other examples, batteries, capacitors, or any configuration of batteries and capacitors may be used; see also, e.g., ¶ 213).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and associated method of Kazanjian with the explicit use of one or more super-capacitors for storing the generated electricity, as taught by Baarman et al., for the purpose of, e.g., maximizing discharge performance (see, e.g., ¶ 185) and/or providing a power source that requires no maintenance cycle to replace the power source, such as when the power source is a battery (see, e.g., ¶ 213).
Conclusion
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply. 
Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
June 1, 2022


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the art of hydroelectric power generation, a “turbine” is defined as, e.g., “a turbomachine in which a rotor [turbine wheel] or impeller is caused to rotate and convert flow energy into shaft power” and not into electrical energy.  That is, a “turbine” transforms one type of mechanical/kinetic energy into another type, but does not convert mechanical energy into electrical energy—this type of transformation is done by an electrical generator, not a turbine.
        2 See, e.g., https://en.wikipedia.org/wiki/Hazen-Williams_equation; https://en.wikipedia.org/wiki/Bernoulli%27s_principle; and https://en.wikipedia.org/wiki/Minor_losses_in_pipe_flow. 
        3 Remember that the system would also need to satisfy the condition of Phouse < Precirc
        4 Said differently, the fluid passing through the turbine does mechanical work on the turbine.  Using the law of Conservation of Energy, it can be shown that for work done on the turbine to be positive (which is the case, since the turbine is caused to turn rather than stay stationary), the pressure at the input side of the turbine must be greater than pressure at the output side of the turbine.  This is taking into account the input and output diameters being the same (i.e., no narrowing or widening of the pipe diameter) and water being an essentially incompressible fluid.  As currently presented, the features of Claim 2, absent further structural limitations, would have been obvious in view of the combination of Kazanjian and Santos, as outlined above.